Name: Commission Regulation (EC) No 702/1999 of 31 March 1999 amending Regulation (EC) No 504/97 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: agri-foodstuffs;  cooperation policy;  foodstuff;  economic policy
 Date Published: nan

 Avis juridique important|31999R0702Commission Regulation (EC) No 702/1999 of 31 March 1999 amending Regulation (EC) No 504/97 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables Official Journal L 089 , 01/04/1999 P. 0026 - 0027COMMISSION REGULATION (EC) No 702/1999of 31 March 1999amending Regulation (EC) No 504/97 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Regulation (EC) No 2199/97(2), and in particular Article 4(9) thereof,Whereas Article 6(3) of Regulation (EC) No 2201/96 lays down that the quotas for each group of products shall be shared out each year among the Member States according to the average quantities produced in compliance with minimum prices during the preceding three marketing years;Whereas Article 6(1) of Commission Regulation (EC) No 504/97(3), as last amended by Regulation (EC) No 1590/98(4), provides for a preliminary contract to be drawn up for products processed from tomatoes to be concluded by 16 February each year; whereas the Member States may defer that date to 16 March; whereas Article 11(4) of that Regulation lays down that production aid applications must be submitted to the competent authorities by 1 February of the marketing year concerned; whereas Article 17(2) lays down that the Member States must notify the Commission by 1 April each year of the final figures for the marketing year concerned;Whereas the figures for each marketing year are only available from 1 April; whereas the allocation of quotas provided for in Article 6(3) of Regulation (EC) No 2201/96 cannot therefore be carried out in time to sign preliminary contracts; whereas it is therefore necessary to bring forward the date for submission of aid applications to the competent authorities to the 15 December of the marketing year concerned;Whereas, in view of the above change, it is necessary to adapt certain provisions of Regulation (EC) No 504/97 to this new situation, particularly the date by which the final figures for the marketing year must be notified to the Commission, the deadline for signing preliminary contracts, their submission to the competent authorities of the Member States and the notification of these contracts to the Commission;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for products processed from fruit and vegetables,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 504/97 is amended as follows:(1) The first subparagraph of Article 6(1) is replaced by the following:"1. In the case of tomatoes, preliminary contracts shall be concluded each year, pending the conclusion of contracts as referred to in Article 7(1), at the most 10 working days from the publication in the Official Journal of the European Communities of the allocation of quotas for each group of products between the Member States."(2) Article 11(4) is replaced by the following:"4. In the case of products processed from peaches, pears and tomatoes, aid applications may be submitted once only per marketing year. They must reach the competent authorities by the following dates of the marketing year concerned:- 15 December for products processed from tomatoes,- 1 February for products processed from peaches or pears."(3) In Article 13(1):- the date 30 November in the first part of the sentence is replaced by "30 October",- the date 25 November in point (b) is replaced by "25 October".(4) In Article 17(2), the first part of the sentence is replaced by the following:"2. By:- 15 February for products processed from tomatoes,- 1 April for products processed from peaches or pears,of the following:."Article 2This Regulation shall apply from the 1999/2000 marketing year, with the exception of Article 1(2) which shall apply from the 2000/2001 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 303, 6.11.1997, p. 1.(3) OJ L 78, 20.3.1997, p. 14.(4) OJ L 208, 24.7.1998, p. 11.